
	

115 HCON 43 : Providing official recognition of the massacre of 11 African-American soldiers of the 333rd Field Artillery Battalion of the United States Army who had been captured in Wereth, Belgium, during the Battle of the Bulge on December 17, 1944.
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		H. CON. RES. 43
		IN THE SENATE OF THE UNITED STATES
		November 2, 2017 Received and referred to the Committee on Armed ServicesCONCURRENT RESOLUTION
		Providing official recognition of the massacre of 11 African-American soldiers of the 333rd Field
			 Artillery Battalion of the United States Army who had been captured in
			 Wereth, Belgium, during the Battle of the Bulge on December 17, 1944.
	
	
 Whereas, during the Battle of the Bulge in Belgium in December 1944, the 333rd Field Artillery Battalion, an African-American unit, was among the units of the United States Army overrun in the initial German attack;
 Whereas eleven soldiers from different batteries of the 333rd Field Artillery Battalion escaped capture and tried to return to the American lines;
 Whereas the eleven soldiers were Curtis Adams of South Carolina, Mager Bradley of Mississippi, George Davis, Jr., of Alabama, Thomas Forte of Mississippi, Robert Green of Georgia, James Leatherwood of Mississippi, Nathaniel Moss of Texas, George Motten of Texas, William Pritchett of Alabama, James Stewart of West Virginia, and Due Turner of Arkansas;
 Whereas, despite the bitter cold and snow, the soldiers walked 10 miles to the town of Wereth, Belgium, where they received shelter at the farmhouse of Mathias Langer, a resident of Wereth;
 Whereas the eleven soldiers were captured by a German patrol composed of SS soldiers, who, after dark, marched the unarmed Americans to a nearby field and brutally massacred them;
 Whereas, in 1949, a subcommittee of the Committee on Armed Services of the Senate conducted an investigation in connection with massacres and other atrocities committed by German troops during the Battle of the Bulge;
 Whereas the report of the subcommittee identified 12 locations at which American Prisoners of War, Belgian civilians, or both were murdered during the Battle of the Bulge;
 Whereas the massacre of the 11 African-American soldiers of the 333rd Field Artillery Battalion in Wereth was omitted from the report, and the occurrence of this massacre remains unknown to the vast majority of Americans; and
 Whereas, in 2004, a permanent monument was dedicated in Wereth to the 11 African-American soldiers of the 333rd Field Artillery Battalion who lost their lives in Wereth during the Battle of the Bulge to defeat fascism and defend freedom: Now, therefore, be it
	
 That Congress— (1)officially recognizes the dedicated service and ultimate sacrifice on behalf of the United States of the 11 African-American soldiers of the 333rd Field Artillery Battalion of the United States Army who were massacred in Wereth, Belgium, during the Battle of the Bulge on December 17, 1944; and
 (2)calls on the Committee on Armed Services of the Senate to correct the omission in the 1949 report of its subcommittee and appropriately recognize the sacrifice and massacre of the Wereth 11.
			
	Passed the House of Representatives November 1, 2017.Karen L. Haas,Clerk
